 


109 HR 3421 IH: To reauthorize the United States Grain Standards Act, to facilitate the official inspection at export port locations of grain required or authorized to be inspected under such Act, and for other purposes.
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3421 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Moran of Kansas introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To reauthorize the United States Grain Standards Act, to facilitate the official inspection at export port locations of grain required or authorized to be inspected under such Act, and for other purposes. 
 
 
1.Reauthorization of United States Grain Standards Act 
(a)Inspection and supervisory feesSection 7(j)(4) of the United States Grain Standards Act (7 U.S.C. 79(j)(4)) is amended by striking September 30, 2005 and inserting September 30, 2010. 
(b)Weighing and supervisory feesSection 7A(l)(3) of such Act (7 U.S.C. 79a(l)(3)) is amended by striking September 30, 2005 and inserting September 30, 2010. 
(c)Limitation on administrative and supervisory costsSection 7D of such Act (7 U.S.C. 79d) is amended by striking 2005 and inserting 2010. 
(d)Authorization of appropriationsSection 19 of such Act (7 U.S.C. 87h) is amended by striking 2005 and inserting 2010. 
(e)Advisory committeeSection 21(e) of such Act (7 U.S.C. 87j) is amended by striking September 30, 2005 and inserting September 30, 2010. 
(f)Effective dateThe amendments made by this section shall take effect as of September 30, 2005. 
2.Performance of official inspection and weighing activities at export port locations of grain under United States Grain Standards Act 
(a)Official inspection authority and fundingSection 7 of the United States Grain Standards Act (7 U.S.C. 79) is amended— 
(1)in subsection (e)— 
(A)by striking (e)(1) Except as otherwise provided in paragraph (2) of this subsection and inserting the following: 
 
(e)Official inspection at export port locations; use of State agencies and private entities 
(1)In generalExcept as otherwise provided in paragraphs (2) and (3); and 
(B)by striking paragraph (3) and inserting the following: 
 
(3)Use of private entities 
(A)In generalIf the Secretary determines that a person or private entity is qualified to perform official inspection and meets the criteria of subsection (f)(1)(A), the Secretary may use the person or private entity to perform all or specified functions involved in official inspection (other than appeal inspection and such other functions as may be specified in the regulations prescribed under subparagraph (B)) at export port locations. 
(B)Requirements 
(i)RegulationsA person or private entity described in subparagraph (A) shall be subject to such rules, regulations, instructions, and oversight as the Secretary may prescribe. 
(ii)Responsibility of SecretaryNotwithstanding the use of persons or private entities to perform specified functions involved in official inspections at export port locations, official inspection shall continue to be the direct responsibility of the Secretary. 
(C)TerminationThe use of a person or private entity to perform official inspections at an export port location under subparagraph (A)— 
(i)shall terminate at the such time as specified by the Secretary, but not later than the date that is three years after the date of the initial performance of official inspections by the person or private entity at the export port location; and 
(ii)may be terminated by the Secretary, at the discretion of the Secretary, at any time after notice to the person or private entity without opportunity for a hearing. 
(D)RenewalThe use of a person or private entity to perform official inspections at an export port location under subparagraph (A) may be renewed in accordance with the regulations prescribed under subparagraph (B). 
(E)Reporting requirementNot later than February 15 of each even-numbered year, the Secretary shall submit to Congress a report detailing the Secretary’s use of the authority provided by subparagraph (A), during the preceding two-year period, to contract with persons or private entities to perform official inspections at export port locations. Each report shall identify each export port location at which the persons and private entities are used, the number of official inspection personnel utilized, and the types of official inspection and official weighing functions performed.;  
(2)in subsection (f)— 
(A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A)— 
(I)by inserting or private entity after or any person; and 
(II)by striking or person and inserting , person, or private entity; and 
(ii)in the matter preceding clause (i) of subparagraph (A), by striking or person each place it appears and inserting , person, or private entity; and 
(B)in paragraph (4), by striking or person and inserting , person, or private entity; and 
(3)in subsection (j)— 
(A)in the first sentence of paragraph (2), by inserting and private entity after each State agency; and 
(B)in the first sentence of paragraph (4), by striking and State agencies and inserting and delegated State agencies and private entities. 
(b)Weighing authoritySection 7A of the United States Grain Standards Act (7 U.S.C. 79a) is amended— 
(1)in subsection (c)(2)— 
(A)in the first sentence— 
(i)by inserting or private entity after to the State agency; and 
(ii)by striking agency or person each place it appears and inserting agency, private entity, or person; and 
(B)in the second sentence— 
(i)by striking agency or person each place it appears and inserting agency, private entity, or person; 
(ii)by inserting or private entity after any person; and 
(iii)by striking agency, or person and inserting agency, private entity, or person; 
(2)in subsection (h), by striking agency or person and inserting agency, private entity, or person; 
(3)in subsection (i)— 
(A)in paragraph (1), by striking agency or person and inserting agency, private entity, or person; and 
(B)in paragraph (2), by striking or State agency and inserting , State agency, or private entity; and 
(4)in subsection (l)— 
(A)in the first sentence of paragraph (2)— 
(i)by striking Each agency and inserting Each agency or private entity; 
(ii)by inserting , private entity, after each agency; 
(iii)by inserting or private entity after the agency; and 
(iv)by inserting and private entities after such agencies; and 
(B)in paragraph (3)— 
(i)in the first sentence, by inserting , private entities, after on agencies; and 
(ii)in the second sentence, by inserting or private entity after by a State. 
(c)Licenses and authorizationsSection 8(g) of the United States Grain Standards Act (7 U.S.C. 84(g)) is amended— 
(1)by inserting or private entities after State agencies; and 
(2)by inserting or private entities after all persons. 
3.Inapplicability of geographic boundaries for designated official agencies 
(a)Official inspectionSubsection (f) of section 7 of such Act (7 U.S.C. 79) is amended— 
(1)in paragraph (2), by striking Not more than one official agency designated under paragraph (1) or State delegated authority under subsection (e)(2) and inserting Subject to paragraph (5), not more than one official agency designated under paragraph (1); and 
(2)by adding at the end the following new paragraph: 
 
(5)The geographic boundary limitations applicable to official agencies under paragraph (2) do not apply to export port locations, and the Secretary may use more than one person or private entity selected under subsection (e)(3) to perform official inspections at an export port location.. 
(b)Official weighingSubsection (i) of section 7A of such Act (7 U.S.C. 79a) is amended— 
(1)in paragraph (2), by striking Not more than one designated official agency referred to in paragraph (1) or State agency delegated authority pursuant to subsection (c)(2) and inserting Subject to paragraph (3), not more than one designated official agency referred to in paragraph (1); and 
(2)by adding at the end the following new paragraph: 
 
(3)Inapplicability of geographic boundaries to export port locationsThe geographic boundary limitations applicable to designated official agencies under paragraph (2) do not apply to export port locations, and the Secretary may assign more than one designated person or private entity to perform official weighing at an export port location..  
 
